IN THE
                                TENTH COURT OF APPEALS




                                        No. 10-19-00236-CV

                            IN RE CHARLES ROBERT BLAKE



                                        Original Proceeding


                                 MEMORANDUM OPINION


        In this mandamus proceeding, Charles R. Blake asks this Court to compel the trial

court to appoint counsel for him to assist in his defense of a proceeding to determine the

paternity of a child. Beyond the complete disregard for any of the rules of procedure

regarding such a petition, including without limitation the form, service requirements,

and payment of filing fees,1 there is no basis for this Court to issue a mandamus against



1 Absent a specific exemption, the Clerk of the Court must collect filing fees at the time a document is
presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP. P., Order Regarding Fees (Amended
Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP. P. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §
51.941(a). Under these circumstances, we suspend the rule and order the Clerk to write off all unpaid filing
fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no
way eliminates or reduces the fees owed.
the trial court judge in this matter. While an indigent civil litigant may request the trial

court to appoint counsel, see TEX. GOV'T CODE ANN. § 24.016, such appointment is entirely

within the discretion of the trial court. See Gibson v. Tolbert, 102 S.W.3d 710, 712-13 (Tex.

2003). Absent "exceptional circumstances," a trial court is not required to appoint counsel

to assist a civil litigant, even if that civil litigant is an indigent inmate. Id. The complete

explanation in Blake’s petition for writ of mandamus is that he is “entering a General

Denial of Paternity and don’t understand the law and need help with this suite to make

sure my rights & interest is protected.”          This is not exceptional circumstances.

Accordingly, without requesting a response, see TEX. R. APP. P. 52.4, we deny Blake’s

petition for writ of mandamus.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed July 31, 2019
[OT06]




In re Blake                                                                             Page 2